DETAILED ACTION
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a FINAL office action in response to the Applicant’s response filed 26 October 2021.
Claims 11, 12, 13, 18, and 19 have been amended.
Claims 1, 2, 4-7, 9, 10, 14, and 21-23 have been cancelled.
Claims 24-35 have been added.
Claims 11-13, 16-20, and 24-35 are currently pending and have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 26 October 2021 was filed after the mailing date of the Non-Final Rejection on 3 August 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to claims 11 and 24, and more particularly with respect to forming a catalog of loads and prioritizing loads based the equipment connected to the loads have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent 

Claims 11, 12, 16, 17, 19, 20, 24, 25, 27, 28, 30, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Bindea et al. (US 2019/0123580 A1) (hereinafter Bindea), in view of Sehgal et al. (US 2014/0358482 A1) (hereinafter Sehgal), in view of Chen et al. (US 2004/0095237 A1) (hereinafter Chen), and further in view of Montgomery et al. (US 2010/0185338 A1) (hereinafter Montgomery).

With respect to claims 11 and 24, Bindea teaches:
A master node including a master node distributed ledger, the master node configured to receive a customer transaction and to update the instance of the master node distributed ledger indicating occurrence of the customer transaction (See at least paragraphs 55, 59, and 66 which describe a central control node which maintains a ledger and verifies changes to the distributed ledger by loads).
A plurality of broker nodes configured to receive a demand response instruction, each broker node including a broker node distributed ledger that is applicable to the respective broker node (See at least paragraphs 66 and 67 which describe a 
A plurality of smart utility meters configured to: identify load data including one or more loads of a plurality of loads associated with each of the respective smart utility meters  (See at least paragraphs 46, 55, 63, and 64 which describe a smart utility meter identifying load data for multiple loads connected to it).
A plurality of smart utility meters configured to: send the load data to at least one broker node of the plurality of broker nodes (See at least paragraphs 46, 55, 63, and 64 which describe a smart utility meter identifying load data for multiple loads connected to it, and reporting the load data to a distributed network of nodes).
A plurality of smart utility meters configured to: receive the demand response instruction to participate in a demand response event (See at least paragraphs 46, 55, 59, 63, 64, and 66 which describe a smart meter receiving a command from a node in a distributed network of meters and suppliers, wherein the transmission includes a demand response command that is recorded in a distributed ledger).
A plurality of smart utility meters configured to: altering an amount of resource provided to at least one load of the plurality of loads (See at least paragraphs 46, 55, 59, and 64 which describe a smart utility meter of enacting a demand response event in response to receiving a command to do so from a network).
A plurality of smart utility meters configured to: Sending, to the broker node, a transmission indicating participation, by the smart utility meter, in the demand response event (See at least paragraphs 46, 55, 59, and 64 which describe a smart meter receiving a command from a node in a distributed network of meters and 

Bindea discloses all of the limitations of claims 11 and 24 as stated above.  Bindea does not explicitly disclose the following, however Sehgal teaches:
A plurality of broker nodes, each broker node comprising an edge node of an autonomous routing area; and a plurality of smart utility meters located within the autonomous routing area (See at least paragraphs 27, 48, 49, and 50 which describe a plurality of smart utility meters in an autonomous routing area, wherein the meters record the energy consumption local to the meters and report this information to a root or edge node of the autonomous routing area, which then reports the usage to the utility provider).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of a smart meter being connected to a distributed network of meters, suppliers, and a central command node, wherein the network contains a distributed ledger, and wherein a node in the network requests a demand response event to occur with the meter, and recording the performance in the distributed ledger of Bindea, with the system and method of a plurality of smart utility meters in an autonomous routing area, wherein the meters record the energy consumption local to the meters and report this information to a root or edge node of the autonomous routing area, which then reports the usage to the utility provider of Sehgal.  By using an autonomous routing area for a network of smart utility meters, and having the meters report consumption to an edge node, meters will be able to communicate and 

Bindea and Sehgal discloses all of the limitations of claims 11 and 24 as stated above.  Bindea and Sehgal do not explicitly disclose the following, however Chen teaches:
Receive the demand response instruction to participate in a demand response event, wherein the demand response instruction includes an indication of which loads of the plurality of loads are needed to be altered in order to fulfill an amount of a resource indicated in the demand response instruction (See at least paragraphs 53, 67, 79, and 91 which describe a demand response request that is sent to a smart utility meter as including the quantity of energy needing to be reduced and particular loads that should have their usage altered, wherein the request can be customized to the consumer).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of a smart meter being connected to a distributed network of meters, suppliers, and a central command node, wherein the network contains a distributed ledger, and wherein a node in the network requests a demand response event to occur with the meter, and recording the performance in the distributed ledger of Bindea, with the system and method of a plurality of smart utility meters in an autonomous routing area, wherein the meters record the energy consumption local to the meters and report this information to a root or edge node of the autonomous routing area, which then reports the usage to the utility provider of Sehgal, 

Bindea, Sehgal, and Chen discloses all of the limitations of claims 11 and 24 as stated above.  Bindea, Sehgal, and Chen do not explicitly disclose the following, however Montgomery teaches:
Nodes configured to receive a demand response instruction, wherein the plurality of broker nodes are further configured to catalog a plurality of loads and to prioritize individual loads of the plurality of loads based at least in part on types of devices connected to the respective individual loads (See at least paragraphs 53, 91, and 95 which describe buildings that have meters placed within electricity panels, wherein the building contains multiple circuits and loads connected to the meter, wherein the meter disconnects loads based on priority when a demand response signal is received, and wherein the priority is based on the type of equipment connected to the loads).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of a smart meter being connected to a distributed network of meters, suppliers, and a central command node, wherein the network contains a distributed ledger, and wherein a node in the network requests a 

With respect to claims 12 and 25, Bindea/Sehgal/Chen/Montgomery discloses all of the limitations of claims 11 and 24 as stated above.  In addition, Bindea teaches:
Wherein the plurality of loads include at least one of an appliance, an electric vehicle charging station, a lighting system, an HVAC system, or a sprinkler system 


With respect to claims 16 and 27, Bindea/Sehgal/Chen/Montgomery discloses all of the limitations of claims 11 and 24 as stated above.  In addition, Bindea teaches:
Wherein the respective smart utility meter alters the amount of resource provided to at least one load of the plurality of loads in response to a user turning off the at least one load (See at least paragraph 46 which describes a smart meter as receiving a demand response event, and having a user manually shutoff devices).

With respect to claims 17 and 28, Bindea/Sehgal/Chen/Montgomery discloses all of the limitations of claims 11 and 24 as stated above.  In addition, Bindea teaches:
A user device configured to receive a demand response offer from a supplier of the resource and wherein the customer transaction includes an indication that the supplier of the resource received a pledge from the user device to participate in the demand response event and the supplier of the resource is configured to register the respective smart utility meter to participate in the demand response event in response to receiving the pledge from the user device to participate in the demand response event (See at least paragraphs 46, 55, 59, 63, 64, and 66 which describe a supplier as requesting a demand response event, receiving confirmation from a user that they will perform the demand response, and recording the contract in a distributed ledger).

With respect to claims 19 and 30, Bindea/Sehgal/Chen/Montgomery discloses all of the limitations of claims 11, 17, 24, and 28 as stated above.  In addition, Bindea teaches:
Wherein the demand response offer includes an indication of a credit to be provided to a smart utility meter associated with a user of the user device in response to the user agreeing to participate in the demand response event and the utility network system is further configured to provide the credit to the smart utility meter and updating the instance of the broker node distributed ledger indicating occurrence of providing the credit (See at least paragraphs 46, 55, 59, 64-66, and 73 which describe providing an incentive to users that agree to perform a demand response event, wherein the distributed ledger is updated to credit the user based on whether they performed the response event).

With respect to claims 20 and 31, Bindea/Sehgal/Chen/Montgomery discloses all of the limitations of claims 11 and 24 as stated above.  In addition, Bindea teaches:
Wherein the master node is further configured to: determine a demand response event is needed and transmit the information to broker nodes (See at least paragraphs 55, 59, and 66 which describe a central control node which communicates with a distributed network of nodes and updates the ledger with demand response events for meters).

Bindea discloses all of the limitations of claims 20 and 31.  Bindea does not explicitly disclose the following, however Chen teaches:
Determine that a predetermined threshold of an amount of utility has not been met; and send a transmission to at least one of the plurality of broker nodes causing the at least one broker node to determine additional loads of the plurality of loads needed to be altered such that the amount of utility meets the predetermined threshold (See at least paragraphs 53, 79, and 91 which describe a supplier determining a quantity of reduction needed, determining if the quantity is met, and if not, then transmitting a request to shed more loads).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of a smart meter being connected to a distributed network of meters, suppliers, and a central command node, wherein the network contains a distributed ledger, and wherein a node in the network requests a demand response event to occur with the meter, and recording the performance in the distributed ledger of Bindea, with the system and method of a plurality of smart utility meters in an autonomous routing area, wherein the meters record the energy consumption local to the meters and report this information to a root or edge node of the autonomous routing area, which then reports the usage to the utility provider of Sehgal, with the system and method of a supplier determining a quantity of reduction needed, determining if the quantity is met, and if not, then transmitting a request to shed more loads of Chen, with the system and method of buildings that have meters placed within electricity panels, wherein the building contains multiple circuits and loads connected to the meter, wherein the meter disconnects loads based on priority when a demand .

Claims 13 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Bindea, Sehgal, Chen, and Montgomery as applied to claims 11 and 24 as stated above, and further in view of Forbes (US 2017/0358041 A1) (hereinafter Forbes).

With respect to claims 13 and 26, Bindea/Sehgal/Chen/Montgomery discloses all of the limitations of claims 11 and 24 as stated above.  Bindea, Sehgal, Chen, and Montgomery do not explicitly disclose the following, however Forbes teaches:
Wherein the plurality of smart utility meters are further configured to collect load disaggregation by determining an amount of load consumed by each individual load of the plurality of loads and to send the load disaggregation data to the at least one broker node (See at least paragraphs 158, 163, and 166 which describe a smart meter as collecting load information for individual loads connected, and reporting this information along with the total load information, to a distributed network).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of a smart meter being connected to a distributed network of meters, suppliers, and a central command node, wherein the .

Claims 18 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Bindea, Sehgal, Chen, and Montgomery as applied to claims 11, 17, 24, and 28  above, and further in view of Murakami et al. (US 2017/0330294 A1) (hereinafter Murakami).

With respect to claims 18 and 29, Bindea/Sehgal/Chen/Montgomery discloses all of the limitations of claims 11, 17, 24, and 28 as stated above.  In addition, Bindea teaches:
Wherein the master node is further configured to: determine that a predetermined threshold of an amount of utility has been met; and transfer funds to update a balance associated with the respective smart utility meter (See at least paragraphs 46, 55, 59, 64-66, and 73 which describe a central control node and a distributed network of nodes, wherein the control node determines when a demand response has been performed, and updating a meters balance in response to the reduction).

Bindea discloses all of the limitations of claims 18 and 29.  Bindea does not explicitly disclose the following, however Murakami teaches:
Determine that the pledge received from the user device has been fulfilled (See at least paragraph 81, 85, and 87 which describe a supplier as requesting a quantity of load to be shed by a consumer, wherein the user confirms they’ll shed a quantity, and wherein the supplier determines if the user has actually shed the contracted amount before rewarding them).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of a smart meter being connected to a distributed network of meters, suppliers, and a central command node, wherein the .

Claim 32 are rejected under 35 U.S.C. 103 as being unpatentable over Bindea, Sehgal, Chen, and Montgomery as applied to claim 24 as stated above, and further Almeida Cavoto et al. (US 2019/0353685 A1) (hereinafter Almeida Cavoto).

With respect to claim 32, Bindea/Sehgal/Chen/Montgomery discloses all of the limitations of claim 24 as stated above.  Bindea, Sehgal, Chen, and Montgomery do not explicitly disclose the following, however Almeida Cavoto teaches:
Wherein at least one smart utility meter of the plurality of smart utility meters is further configured to receive a transmission indicating an update to a distributed ledger associated with the at least one smart utility meter, the update including an activity instruction to update a balance associated with the at least one smart utility meter (See at least paragraphs 64, 65, 68, and 71 which describe instructions transmitting to a utility meter from a distributed ledger that comprise the instructions to transform funds from a wallet of a user to update a balance of a meter).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of a smart meter being connected to a distributed network of meters, suppliers, and a central command node, wherein the network contains a distributed ledger, and wherein a node in the network requests a demand response event to occur with the meter, and recording the performance in the distributed ledger of Bindea, with the system and method of a plurality of smart utility meters in an autonomous routing area, wherein the meters record the energy consumption local to the meters and report this information to a root or edge node of the autonomous routing area, which then reports the usage to the utility provider of Sehgal, .

Claims 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Bindea, Sehgal, Chen, and Montgomery as applied to claim 24 as stated above, and further in view of Stoker et al. (US 2019/0393722 A1) (hereinafter Stoker).

With respect to claim 33, Bindea/Sehgal/Chen/Montgomery discloses all of the limitations of claim 24 as stated above.  Bindea, Sehgal, Chen, and Montgomery do not explicitly disclose the following, however Stoker teaches:
Wherein the master node comprises a cross-reference based distributed ledger including an index of cross-reference entries to multiple other distributed ledgers 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of a smart meter being connected to a distributed network of meters, suppliers, and a central command node, wherein the network contains a distributed ledger, and wherein a node in the network requests a demand response event to occur with the meter, and recording the performance in the distributed ledger of Bindea, with the system and method of a plurality of smart utility meters in an autonomous routing area, wherein the meters record the energy consumption local to the meters and report this information to a root or edge node of the autonomous routing area, which then reports the usage to the utility provider of Sehgal, with the system and method of a demand response request that is sent to a smart utility meter as including the quantity of energy needing to be reduced and particular loads that should have their usage altered, wherein the request can be customized to the consumer of Chen, with the system and method of buildings that have meters placed within electricity panels, wherein the building contains multiple circuits and loads connected to the meter, wherein the meter disconnects loads based on priority when a demand response signal is received, and wherein the priority is based on the type of equipment connected to the loads of Montgomery, with the system and method of a distributed network of nodes, wherein the network includes a master node used to validate and 

With respect to claim 34, Bindea/Sehgal/Chen/Montgomery discloses all of the limitations of claim 24 as stated above.  Bindea, Sehgal, Chen, and Montgomery do not explicitly disclose the following, however Stoker teaches:
Wherein the broker node distributed ledger comprises a transaction based distributed ledger (See at least paragraph 189 which describes a distributed network of nodes, wherein the network elects a master node which can create blocks in the ledger as well as validate blocks in the ledger and the other nodes are used to validate the ledger stored within them).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of a smart meter being connected to a distributed network of meters, suppliers, and a central command node, wherein the network contains a distributed ledger, and wherein a node in the network requests a demand response event to occur with the meter, and recording the performance in the distributed ledger of Bindea, with the system and method of a plurality of smart utility meters in an autonomous routing area, wherein the meters record the energy consumption local to the meters and report this information to a root or edge node of the autonomous routing area, which then reports the usage to the utility provider of Sehgal, with the system and method of a demand response request that is sent to a smart utility meter as including the quantity of energy needing to be reduced and particular loads that should have their usage altered, wherein the request can be customized to the consumer .

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Bindea, Sehgal, Chen, and Montgomery as applied to claim 24 as stated above, and further in view of Pambucol et al. (US 2018/0038895 A1) (hereinafter Pambucol).

With respect to claim 33, Bindea/Sehgal/Chen/Montgomery discloses all of the limitations of claim 24 as stated above.  In addition, Bindea teaches:
Wherein at least one smart utility meter of the plurality of smart utility meters is configured to: perform an action based on an activity instruction received from the broker node (See at least paragraphs 46, 55, 59, and 64 which describe a smart meter receiving a command from a node in a distributed network of meters and suppliers, wherein the transmission includes a demand response command that is recorded in a distributed ledger).

Bindea does not explicitly disclose the following, however Pambucol teaches:
Determine a result of the action, the action including performing an installation location determination by scanning an identification tag fixed to a service panel and located in proximity to the at least one smart utility meter and performing validation of the fixed identification tag to determine that the at least one smart utility meter is at an expected location (See at least paragraphs 18, 20, 34, 35, and 37 which describe installing a meter into a meter socket, wherein the meter socket contains an identification tag that stores geolocation information, and wherein the meter conducts a validation of the tag in order to confirm that the meter is located at the expected location and reporting the conclusion to a remote monitor.  The Examiner notes that a meter socket would encompass a service panel, as it is the panel where the meter is placed).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of a smart meter being connected to a distributed network of meters, suppliers, and a central command node, wherein the network contains a distributed ledger, and wherein a node in the network requests a demand response event to occur with the meter, and recording the performance in the distributed ledger of Bindea, with the system and method of a plurality of smart utility meters in an autonomous routing area, wherein the meters record the energy consumption local to the meters and report this information to a root or edge node of the autonomous routing area, which then reports the usage to the utility provider of Sehgal, with the system and method of a demand response request that is sent to a smart utility meter as including the quantity of energy needing to be reduced and particular loads that .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P HARRINGTON whose telephone number is (571)270-1365. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center 

Michael Harrington
Primary Patent Examiner
3 February 2022
Art Unit 3628
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628